Citation Nr: 1430913	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  07-24 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Whether disbursement of attorney fees in the amount of $60.28 to Attorney C. was proper.


(The following issues are the subject of a separate Board decision: (1) Entitlement to an effective date prior to February 12, 1998 for a total disability rating, to include a total disability rating based on individual unemployability due to service-connected disability (TDIU) and an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD), and (2) Entitlement to special monthly compensation (SMC) based on the need for the aid and attendance of another person.)



ATTORNEY FOR THE BOARD

J. Smith, Counsel
INTRODUCTION

The Veteran served on active duty from December 1969 to October 1971.
      
The claim comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The appellant in this case requested a Board hearing in his August 2007 VA Form 9.  In a March 2013 letter, the Board requested clarification regarding the hearing request, and advised the appellant that if he did not respond within 30 days, the request would be construed as withdrawn.  The appellant did not respond, and the Board considers the hearing request withdrawn at this time.  See 38 C.F.R. § 20.704.  Of note, the Board observes that another hearing was scheduled for September 2013, but that this appears to have been a hearing for the Veteran's claims rather than this appeal.  In any event, the request for that hearing was also withdrawn.

The Board has considered documentation included in Virtual VA and VBMS.  Virtual VA contains documents duplicative of those in the paper file and/or not relevant to this appeal.  VBMS does not contain any documents.


FINDINGS OF FACT

1.  In October 1997, the Board awarded service connection for posttraumatic stress disorder (PTSD).

2.  In October 1998, within one year of the Board's decision, the Veteran and Attorney C. entered into a valid power of attorney and contingency fee agreement that specifically indicated that the attorney would be entitled to 20 percent of any past-due benefits paid to the Veteran.

3.  In October 2005, the RO awarded special monthly compensation (SMC) based on housebound status due to the Veteran's PTSD.

4.  The entire amount of past-due benefits for the award of SMC was $301.40.  The Veteran received $241.12, and Attorney C. received $60.28, which represents 20 percent of the total award.  


CONCLUSION OF LAW

The award of $60.28 in attorney fees to Attorney C. was proper. 
38 U.S.C.A. §§ 7105A, 5904 (West 2002); 38 C.F.R. §§ 19.100-19.102, 20.609 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  However, those duties do not apply to cases where the claimant is not seeking benefits under Chapter 51 of Title 38 of the United States Code but is instead seeking a decision regarding how benefits will be distributed under another Chapter.  Sims v. Nicholson, 19 Vet. App. 453 (2006).  Moreover, VA's duties to notify and assist do not affect matters limited to statutory interpretation, as in this case.  Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Therefore, discussion of VA's duties to notify and assist is not required in this case.

However, a "simultaneously contested claim" refers to the situation in which the allowance of one claim results in the disallowance of another claim involving the same benefit, or the allowance of one claim results in the payment of a lesser benefit to another claimant.  38 C.F.R. § 20.3(p) (2013).  As the propriety of Attorney C's fee from the past-due benefits for SMC impacts the amount due to the Veteran, this matter qualifies as a simultaneously contested claim.

Special procedural regulations are applicable to such claims. All interested parties are to be specifically notified of the action taken by the agency of original jurisdiction in a simultaneously contested claim, and of the right and time limit for initiating appeal, as well as both hearing and representation rights. 38 C.F.R. § 19.100 (2013).  This procedural step was taken when a copy of the November 2005 decision was mailed to both the Veteran and the appellant.

After a notice of disagreement has been filed in a simultaneously contested claim, all interested parties are to be furnished with a copy of a statement of the case. 38 C.F.R. § 19.101 (2013).   This procedural step was completed with the mailing of a copy of the July 2007 statement of the case to both the Veteran and the appellant.

Pursuant to 38 C.F.R. § 19.102 (2013), when a substantive appeal is filed in a simultaneously contested claim, the content of the substantive appeal is to be  furnished to the other contesting parties to the extent that it contains information which could directly affect the payment or potential payment of the benefit which is the subject of the contested claim.  It does not appear that in this case, the Veteran received a copy of the appellant's substantive appeal.   Nevertheless, as the Board is resolving the matter in favor of the Veteran, the Board finds that he is not prejudiced by the procedural oversight and that remand would serve no useful purpose except to delay resolution of the matter.  The Board cannot find any conceivable prejudice to the appellant from the Veteran's lack of notice, and the appellant has not alleged any.  Further, the substantive appeal here does not contain specific argument pertinent to the facts of this case; the Board does not find that it contains information which could directly affect the payment or potential payment of the benefit which is the subject of the contested claim.  Therefore, the Board will proceed with adjudication of the claim on the merits. 




Analysis

Statutes governing Veteran's benefits authorize payment of attorney fees out of "past-due" benefits.  38 U.S.C.A. § 5904(d) (West 2002).  The total fee payable to any attorney under such a fee agreement "may not exceed 20 percent of the total amount of any past-due benefits awarded on the basis of the claim."  38 U.S.C.A. § 5904(d)(1) (West 2002).  The statute also precludes an attorney from claiming as a fee a portion of the future monthly benefits that will be paid to the Veteran.  The statute further provides that a fee pursuant to a statutory fee agreement is to be paid to the attorney by VA directly from any past-due benefits awarded on the basis of the claim.  38 U.S.C. § 5904(d)(2)(A)(i) (West 2002).

On December 22, 2006, 38 U.S.C.A. § 5904 was amended by the Veterans Benefits, Health Care, and Information Technology Act of 2006, but only for those claims filed 180 days after the passage of the Act. Pub. L. No. 109-461.  VA promulgated regulations implementing that Act on May 22, 2008.  Those regulations, effective June 23, 2008, replaced 38 C.F.R. § 20.609 with 38 C.F.R. § 14.636.  However, those changes only apply to fee agreements entered into on or after June 23, 2008. 73 Fed. Reg. 29,852, 29,866 (May 22, 2008).  In this case, the fee agreement was entered into in October 1998.  Thus, the prior regulations are applicable to this decision.  38 C.F.R. § 20.609 (2007).

Under the prior regulations, attorneys could charge claimants or appellants for their services only if both of the following conditions were met: (i) a final decision had been promulgated by the Board of Veterans' Appeals with respect to the issue, or issues, involved; and (ii) the attorney-at-law or agent was retained not later than one year following the date that the decision by the Board of Veterans' Appeals with respect to the issue, or issues, involved was promulgated (this condition was considered to have been met with respect to all successor attorneys-at-law or agents acting in the continuous prosecution of the same matter if a predecessor was retained within the required time period.).  38 C.F.R. § 20.609(c) (2007).

A VA claimant and an attorney could enter into a fee agreement providing that payment for the services of the attorney was made directly to the attorney by VA out of any past-due benefits awarded in a proceeding before VA or an appellate court.  VA would honor such an agreement only if (1) the total fee payable (excluding expenses) did not exceed 20 percent of the total amount of past-due benefits awarded, (2) the amount of the fee was contingent on whether or not the claim is resolved in a manner favorable to the claimant, and (3) the award of past-due benefits resulted in a cash payment to a claimant from which the fee may be deducted.  38 C.F.R. § 20.609(h) (2007).

In this case, Attorney C. has presented no specific argument concerning this appeal.  It is unknown what he seeks, or the exact basis of his disagreement.  To the extent he may be arguing that the Veteran should have received an earlier effective date for SMC based on housebound status, which would have necessarily resulted in increased past-due benefits and an increased attorney fee, the Board addressed that claim in a June 2009 decision which determined that an appeal had not been perfected.

A review of the file shows that in October 1997, the Board awarded the Veteran service connection for posttraumatic stress disorder (PTSD).  The Veteran was represented by Attorney W. at that time.

In October 1998, within one year of the Board's decision, the Veteran and Attorney C. entered into a valid power of attorney and contingency fee agreement that specifically indicated that the attorney would be entitled to 20 percent of any past-due benefits paid to the Veteran.

In October 2005, the RO awarded special monthly compensation (SMC) based on housebound status resulting from the service-connected PTSD.

The entire amount of past-due benefits for the award of SMC was $301.40.  The Veteran received $241.12, and Attorney C. received $60.28, which is 20 percent of $301.40.  

The November 2005 decision stemmed from a 1997 Board decision.  Attorney C. was hired within one year of the 1997 decision.  The fee did not exceed 20 percent of the total amount of past-due benefits awarded, the fee was contingent on whether or not the claim was resolved in a manner favorable to the claimant, and the award of past-due benefits resulted in a cash payment to the Veteran from which the fee was deducted.
  
The Board is cognizant that in a June 2009 Board decision, the Board determined that the Veteran revoked Attorney C's representation in December 2001.  Nevertheless, the Board here finds that the payment of the fee was proper.  As a practical matter, the Veteran has not specifically disputed the $60.28  payment.  By the terms of the attorney-client contract itself, it is unclear if revocation actually took effect as the December 2001 correspondence was not sent to the attorney, but to VA.  Further, clauses within the attorney-client contract indicate that revocation by the client may potentially expose him to liability at the cost of $150.00 per hour for work performed, if not paid the 20 percent fee.  The Board also notes that Attorney C. continued to present argument on the Veteran's behalf, prior to the October 2005 rating decision and after the 2001 revocation.  

For all of these reasons, the Board finds the award of $60.28 attorney fees for past-due benefits related to the Veteran's November 2005 award to Attorney C. was proper.  


ORDER

The disbursement of attorney fees in the amount of $60.28 to Attorney C. was proper.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


